Citation Nr: 0731048	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  96-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
cholecystectomy with hepatitis C and cirrhosis, from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1976 to May 1977 and 
from January 1990 to January 1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 decision by the 
RO which, in part, granted service connection for 
cholecystectomy and hepatitis C, and assigned separate 
noncompensable evaluations for each disability.  A hearing at 
the RO was held in August 1996.  Thereafter, a hearing 
officer's decision in January 1997, assigned a combined 30 
percent rating for cholecystectomy with hepatitis C and 
probable cirrhosis, effective January 4, 1995; the day 
following the veteran's discharge from service.  38 C.F.R. 
§ 3.400(b)(2).  A hearing before the undersigned member of 
the Board was held in Washington, DC in June 2003.  The Board 
remanded the appeal for additional development in December 
2003, June 2005, and July 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was granted, the veteran's 
cholecystectomy and liver disorder is manifested by 
complaints of right upper quadrant pain, fatigue, 
intermittent gastrointestinal disturbance, and mild 
cirrhosis, without weight loss or any incapacitating 
episodes.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
cholecystectomy with hepatitis C and cirrhosis, based on an 
initial determination, are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.114, Part 4, including 
Diagnostic Codes 7318, 7312, 7345 (prior to July 2, 2001), 
and 7318, 7312, 7354 (from July 2, 2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

In this regard, the veteran's current appeal is for higher 
initial evaluation for his digestive disorder.  The RO issued 
a statement of the case in November 1995, providing the 
veteran with pertinent criteria for establishing a higher 
initial rating; the revised rating criteria for the digestive 
system were included in a December 2002 supplemental 
statement of the case.  Thus, the Board finds that VA 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, the January 2004 letter fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and 
supplemental statements of the case were promulgated in May 
2004 and February 2007.  The veteran was notified of the 
evidence that was needed to substantiate his claim and that 
VA would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The veteran's service 
medical records and all VA medical records identified by him 
have been obtained and associated with the claims file.  The 
veteran was examined by VA during the pendency of this appeal 
and testified at a hearing at the RO in August 1996, and 
before the undersigned member of the Board in Washington, DC 
in June 2003.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings - In General

The issue on appeal arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that at 
the time of an initial rating, separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

During the course of the veteran's appeal, the regulations 
pertaining to rating disabilities of the digestive system 
were amended, effective from July 2, 2001.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's digestive disability 
is warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  However, the veteran does get 
the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one most favorable to the veteran.  
VAOPGCPREC 7-2003 (November 19, 2003).  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the claim as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

The veteran is currently assigned a 30 percent evaluation for 
his digestive disability under Diagnostic Code (DC) 7318.  VA 
regulations provide that ratings under DC's 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

The 30 percent evaluation currently assigned is the highest 
rating possible for removal of the gall bladder 
(cholecystectomy) with severe symptoms under DC 7318.  Other 
potentially applicable rating codes under which the veteran's 
digestive disabilities may be evaluated include cirrhosis of 
the liver (DC 7312), infectious hepatitis (old DC 7345); 
(hepatitis C (DC 7354) under the revised rating code).  

Under the old rating criteria for cirrhosis of the liver (DC 
7312), a 30 percent evaluation was assigned for moderate 
cirrhosis with dilation of superficial abdominal veins, 
chronic dyspepsia, slight loss of weight, or impairment of 
health; a 50 percent evaluation was assigned for moderately 
severe cirrhosis, liver definitely enlarged with abdominal 
distention due to early ascites and with muscle wasting and 
loss of strength; a 70 percent evaluation was assigned for 
severe cirrhosis with ascites requiring infrequent tapping, 
or recurrent hemorrhage from esophageal varices, aggravated 
symptoms and impaired health; and a 100 percent evaluation 
was assigned for pronounced cirrhosis with aggravation of the 
symptoms above necessitating frequent tapping.  38 C.F.R. 
§ 4.114, DC 7312 (in effect prior to July 2, 2001).   

Under the old criteria for infectious hepatitis (DC 7345), a 
30 percent evaluation was assigned evaluation for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures; a 60 percent evaluation was assigned for moderate 
liver damage with disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression; 
and a 100 percent evaluation was assigned for marked liver 
damage manifested by liver function test and marked 
gastrointestinal symptoms; or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  38 C.F.R. 
§ 4.114, DC 7345 (in effect prior to July 2, 2001).  

Under the revised rating criteria for cirrhosis of the liver 
(DC 7312) a 30 percent evaluation is assigned when there is 
evidence of portal hypertension and splenomegaly, with 
weakness, anorexia, abdominal pain, malaise, and at least 
minor weight loss; a 50 percent evaluation with a history of 
one episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis); a 70 
percent evaluation with a history of two or more episodes of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis), but with periods 
of remission between attacks; and a 100 percent evaluation 
for generalized weakness, substantial weight loss, and 
persistent jaundice, or; with one of the following refractory 
to treatment: ascites, hepatic encephalopathy, hemorrhage 
from varices or portal gastropathy (erosive gastritis).  DC 
7312 (2006).  

Under the revised regulations, a new DC 7354 was created 
specifically for the evaluation of hepatitis C.  With 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12- month 
period, a 10 percent rating is assignable.  With serologic 
evidence of hepatitis C infection, and signs and symptoms of 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period, a 20 percent rating is in order.  A 40 
percent evaluation is assigned for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent evaluation requires daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12- month period, but not occurring 
constantly, and a 100 percent evaluation is assigned when 
there is near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  

Note (1):  Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae.  (See § 4.14.).  

Note (2):  For purposes of evaluating conditions under DC 
7354, an "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  38 C.F.R. § 4.114, DC 7354 (2006).  

Analysis

As noted above, service connection was initially granted for 
status post cholecystectomy and for hepatitis by rating 
action in August 1995.  The RO initially assigned separate 
noncompensable evaluations for each disability; effective 
from January 4, 1994, the day following discharge from 
service.  38 C.F.R. § 3.400(b)(2).  In January 1997, a 
hearing officer found that the predominant disability picture 
of the veteran's digestive disabilities involved severe 
symptoms of abdominal pain, indigestion, cramping, and 
malaise associated with his cholecystectomy, and assigned 
combined rating of 30 percent for cholecystectomy with 
hepatitis and probable cirrhosis under DC 7318.  

In the present appeal, the question presented is whether a 
rating in excess of 30 percent is warranted for the veteran's 
digestive disorder from the date of his original claim of 
service connection in 1995, subject to the provisions of 
38 C.F.R. § 3.400(b)(2).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. § 4.113 (2006).  

In this case, the veteran's subjective symptoms of abdominal 
pain, indigestion, cramping, and malaise are contemplated in 
the 30 percent evaluation currently assigned.  The veteran's 
most recent liver biopsy in November 1996, showed only 
probably early cirrhosis.  Furthermore, liver function tests 
have been essentially within normal limits during the 
pendency of this appeal.  In February 2004, liver function 
tests were normal except for mildly elevated protein.  
Similarly, liver function tests for SGOT, SGPT, alkaline 
phosphatase, and INR pro-time were all normal on the most 
recent VA examination in September 2006, though total 
bilirubin was slightly elevated to 2.3 mg/dl.  The veteran 
does have any weight loss due to his digestive disorders and, 
in fact, has gained weight since his discharge from service; 
weighing 244 pounds when examined by VA in September 2006.  
At that time, the examiner indicated that he could not 
palpate any of the veteran's organs due to his morbid 
obesity, but noted that there was no evidence of venous 
patterns of the chest wall, no gynecomastia of the lymph 
nodes, and no edema of the extremities.  The veteran's 
complaints of abdominal pain were confined to the right upper 
quadrant at the cholecystectomy site.  An ultrasound study 
did not show any bile duct dilation or any sequelae from the 
veteran's gallbladder surgery.  

Diagnostic studies during the pendency of this appeal do not 
show more than mild cirrhosis of the liver, and there has 
been no evidence of ascites, hepatic encephalopathy, or 
hemorrhage from varices or erosive gastritis.  At the 
personal hearing before the undersigned member of the Board 
in June 2003, the veteran testified that his gastrointestinal 
symptoms, while severe, were intermittent and that flare-ups 
generally lasted no more than 15 to 20 seconds.  

In this case, the objective evidence of record does not 
reveal any of the criteria for the next higher rating under 
the old rating criteria for liver cirrhosis or infectious 
hepatitis (DC's 7312 and 7345, respectively).  The veteran 
does not have severe cirrhosis, nor is there any evidence of 
liver enlargement, abdominal distention, muscle wasting, or 
any of the other criteria for a higher evaluation under DC 
7312.  Likewise, there is no evidence of more than mild liver 
damage and no evidence of disabling gastrointestinal symptoms 
beyond that contemplated by the 30 percent evaluation 
currently assigned.  Thus, there is no basis for the 
assignment of a rating in excess of 30 percent under the old 
rating criteria for DC 7345.  

The medical evidence of record does not show any 
incapacitating episodes, as defined under Note 2, DC 7354, at 
anytime during the pendency of this appeal.  Similarly, there 
is no evidence or history of ascites, hepatic encephalopathy, 
or hemorrhage from varices or portal gastropathy (erosive 
gastritis).  Therefore, a rating in excess of 30 percent is 
not warranted under the revised rating criteria for cirrhosis 
of the liver (DC 7312) or hepatitis C (DC 7354).  

As indicated above, under the old criteria for cirrhosis of 
the liver, DC 7312, infectious hepatitis, DC 7345, and 
gallbladder removal, DC 7318, could not be combined.  If a 
veteran had these conditions, a single evaluation was 
assigned under the diagnostic code that reflected the 
predominant disability picture, and the rating was raised to 
the next higher level if the overall disability warranted.  
Thus, rating the veteran's cholecystectomy, hepatitis, and 
cirrhosis under the old criteria required distinguishing the 
predominant disorder and then assessing the overall 
disability picture to determine whether the next higher 
rating is warranted.  

Under the new criteria for evaluating hepatitis C, cirrhosis 
of the liver can be rated as sequelae under an appropriate 
diagnostic code, but the same signs and symptoms cannot be 
the basis for evaluation under DC 7354 and under the code for 
sequelae.  DC 7354 Note (1).  

In this regard, the veteran's gastrointestinal symptoms of 
fatigue, malaise, vomiting, and right upper quadrant pain are 
contemplated in the 30 percent evaluation currently assigned 
for his cholecystectomy, and there is no evidence of any 
additional sequelae associated with his hepatitis C.  Thus, 
consideration of the same symptoms for purposes of assigning 
a separate rating under DC 7354 is prohibited.  38 C.F.R. 
§ 4.14 (2006).  

In light of the discussion above, the Board finds that the 30 
percent evaluation assigned for the veteran's cholecystectomy 
with hepatitis and cirrhosis accurately depicts the severity 
of the predominant disability picture for his digestive 
disorder for the entirety of the rating period on appeal, and 
there is no basis for higher staged ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial evaluation in excess of 30 percent for 
cholecystectomy with hepatitis C and cirrhosis, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


